It appears from the application for leave to file second motion for rehearing that, with one exception, it reiterates contentions made and squarely met in the opinions of the court. While not discussed in the opinions of the court, the question whether appellant was entitled to the instruction mentioned in his application for leave to file second motion for rehearing was considered by the court, and the conclusion reached that the evidence failed to raise an issue calling for such instruction.
The application for leave to file second motion for rehearing is denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.